Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered June 11, 1990, upon a verdict convicting defendant of the crime of rape in the first degree.
We reject the contention of defendant, a man in his 60s, that his sentence of 2Yz to 1Y¿ years in prison for raping a *563young girl is unduly harsh or excessive. Defendant did not receive the harshest possible sentence available and his sentence is within statutory guidelines. Given the lack of extraordinary circumstances and the heinous nature of defendant’s crime, we find no reason to disturb the sentence imposed by County Court.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.